DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berchicci (US Patent Number 3642319).
Regarding claim 1, Berchicci discloses a back support (4) for a chair, comprising: a flexible back support surface (of 4, which would necessarily be flexible based on the operation of the device) having a front user facing side and a rear side opposite the front side, the flexible back support surface having a vertical extent that includes a thoracic region, a lumbar region and a pelvic region (see Figure 6 for instance); and a lumbar mechanism (1, 2, etc.) positioned adjacent the rear side of the flexible back support surface, the lumbar mechanism including a flexible lumbar pad (roller, apparently element 1, is described as resilient; optionally including element 8 as well) having a first portion in contact with the rear side of the flexible back support surface in at least the lumbar region, wherein the flexible lumbar pad is adjustable to engage multiple positions along the vertical extent of the rear side of the flexible back support surface by rolling the flexible lumbar pad on the rear side of the flexible back support surface such that a second portion of the flexible lumbar pad contacts the rear side of the flexible back support surface (the device rolls and slides to be operable as claimed).  
Regarding claim 2, Berchicci further discloses the lumbar mechanism includes a carriage (including 6 for instance) fixedly attached to the lumbar pad, the carriage including a handle (5 or 10) extending outwardly from the lumbar pad in a direction away from the rear side of the flexible back support surface (at least in part) such that a user can adjust the lumbar pad to engage and disengage the second portion along the vertical extent by manipulating the handle (this is the general manner of operation).  
Regarding claim 3, Berchicci further discloses the first portion of the lumbar pad spaced from the carriage is fixed in position on the rear side of the flexible back support surface, wherein the adjustment of the lumbar pad causes the lumbar pad to roll along the rear side by deformation of the lumbar pad, and to engage the second portion of the lumbar pad with the rear side of the flexible back support surface while the first portion remains fixed in position on the rear side of the flexible back support surface (the device would be capable of such operation based on the resilient material and mounting arrangement).  
Regarding claim 4, Berchicci further discloses the lumbar pad is a flexible tubular cushion (it is viewed as tubular based on element 6 running through it and a flexible cushion based on it being resilient and its intended function), and wherein the first portion in contact with the rear side of the flexible back support surface is curved (see figures).
Regarding claim 5, Berchicci further discloses a back frame (including 3) supporting the flexible back support surface (at least in part), the lumbar mechanism positioned between the back frame and the flexible back support surface (see figures).
Regarding claim 6, Berchicci further discloses the back frame includes a pair of spaced apart upright posts defining a window therebetween (the two upright portions of 3 forming the sliding guide; see Figure 4), the handle of the lumbar mechanism protruding through the window such that a user can access the handle to adjust the lumbar mechanism (this is the general arrangement; see figures).  
Regarding claim 7, Berchicci further discloses at least a portion of the lumbar pad is visible through the window (at least a portion of element 8, which is optionally considered a part of the pad is visible; see Figure 4).  
Regarding claim 8, Berchicci discloses a back support (4) for a chair, comprising: a flexible back support surface (of 4, which would necessarily be flexible based on the operation of the device) having a front user facing side and a rear side opposite the front side; and a lumbar mechanism (including 1, 2, etc.) including a flexible lumbar pad (roller, apparently element 1, is described as resilient; optionally including element 8 as well) positioned on the rear side of the flexible back support surface, wherein the position of the lumbar pad is adjusted along the rear side of the flexible back support surface by rolling the flexible lumbar pad in continuous rolling engagement with the rear side of the flexible back support  (this is the general manner of operation).
Regarding claim 9, Berchicci further discloses the lumbar pad defines at least first, second, and third portions and the lumbar pad is positionable in at least raised, nominal, and lowered positions, and wherein adjusting the position of the lumbar pad engages different ones of the first, second, and third portions with the rear side of the flexible back support surface, and wherein in the raised position, the lumbar pad is rolled such that the first and third portions engage the rear side of the flexible back support surface, and in the lowered position, the lumbar pad is rolled such that the first and second portions engage the rear side of the flexible back support surface , and wherein in the nominal position, the lumbar pad is rolled such that the first portion engages the rear side of the flexible back support surface (based on the resiliency and the motion the device is capable of, multiple first, second, and third portions could be defined to meet these limitations).
Regarding claim 12, Berchicci further discloses a handle (5 or 10) extending outwardly from the lumbar pad, wherein a user can use the handle to adjust the position of the lumbar pad between raised, nominal, and lowered positions
Regarding claim 13, Berchicci further discloses a portion of the lumbar pad spaced from the handle is fixed in position on the rear side of the flexible back support surface, wherein the adjustment of the lumbar pad causes the lumbar pad to roll along the rear side by deformation of the lumbar pad (the device would be capable of such operation based on the resilient material and mounting arrangement).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berchicci.  
Regarding claims 10 and 11, Berchicci discloses a device as described above including the lumbar pad being a hollow, flexible, tubular cushion, and the lumbar pad deformed out of shape when subjected to a load from a user pressing against the flexible back support surface (this would be the cased based on its resiliency), but may not explicitly disclose a cylindrical cushion.  Changes in shape require only routine skill in the art and such cushions are well-known (see US 9131777 to Muck and US 6485443 to Garth for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a cylindrical cushion as claimed based on normal variation because this could improve user comfort and support.  
Regarding claim 14, Berchicci discloses a device as described above, including a back support (4) for a chair, comprising: a flexible back support surface (of 4, which would necessarily be flexible based on the operation of the device) having a front user facing side and a rear side opposite the front side, the flexible back support surface having a vertical extent that includes a thoracic region, a lumbar region and a pelvic region (see Figure 6 for instance); and a lumbar mechanism (1, 2, etc.) including a flexible lumbar pad (roller, apparently element 1, is described as resilient; optionally including element 8 as well), wherein the flexible lumbar pad is adjustable to different positions along the vertical extent of the flexible back support surface, and adjusting the lumbar pad causes the lumbar pad to roll along the rear side of the flexible back support surface by deformation of the lumbar pad (the device rolls, slides, and deforms to be operable as claimed).  Berchicci further discloses the lumbar pad being a hollow, flexible, tubular cushion, but may not explicitly disclose a cylindrical cushion.  Changes in shape require only routine skill in the art and such cushions are well-known (see US 9131777 to Muck and US 6485443 to Garth for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a cylindrical cushion as claimed based on normal variation because this could improve user comfort and support.  
Regarding claim 15, Berchicci further discloses a back frame (including 3) supporting the flexible back support surface (at least in part), and wherein the lumbar mechanism is positioned between the flexible back support surface and the back frame (see figures), and wherein the lumbar pad is deformed when subjected to a load from a user pressing against the flexible back support surface (this would be the general manner of operation based on the resiliency of the device).
Regarding claims 16 and 17, Berchicci discloses a device as described above, but may not explicitly disclose support ribs.  Changes in shape require only routine skill in the art and such ribs are well-known (see US 9131777 to Muck and US 6485443 to Garth for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a rib arrangement as claimed based on normal variation because this could improve user comfort and support.  Note that such an arrangement would provide “a deflected profile when the lumbar pad is deformed between the flexible back support surface and the back frame” as claimed.
Regarding claims 18-20, Berchicci further discloses all of the limitations as set forth (see in particular the rejections of claims 2, 3, and 9 above). 

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Berchicci’s roller can only roll while in a stationary vertical position and accordingly does not roll as claimed.  While it is acknowledged that Berchicci’s roller can be slid, the roller also turns and would accordingly be capable of the rolling motion claimed (Berchicci does in fact name the element a “roller”).  Based on the resiliency of the roller and it’s mounting (for independent turning and sliding), the roller of the Berchicci device is viewed as capable of all of the claimed motion (i.e. rolling along the back support while maintaining fixed and/or engaging/disengaging portions).  The rejections have accordingly been maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636